DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/05/2022 has been entered and fully considered. Claims 1-12 remain pending in the application, where the independent claim 1 has been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments, and their corresponding arguments, and acknowledges they moot/overcome the the 35 USC 112 interpretations/rejections of the pending claims as set forth in the non-final office action mailed on 3/29/2016. The above rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6- Claims 1-11 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zadok et al. (PGPUB No. 20140083197, cited by Applicants).

As to claim 1, Zadok teaches an optical fiber Brillouin optical correlation domain analysis – BOCDA- sensor for measuring a strain and a temperature at a certain position on a sensing fiber using Brillouin frequency shift (Figs. 1-9, Abstract and ¶ 16, 19, 59, 88, 102), comprising: a probe light phase modulator  (224) on a probe light optical fiber line (¶ 38-42, 72-82; 208), wherein the probe light phase modulator is configured to create a first phase code pattern (¶ 12-15, 75-77 for ex.; sequence 242a for ex.); and a pumping light phase modulator (220) on a pumping light optical fiber line (¶ 38-42, 72-82; 206), wherein the pumping light phase modulator is configured to create a second phase code pattern and is controllable independently from the probe light phase modulator (¶ 12-15, 75-77 for ex.; sequence 242b for ex. which controllable by 220 independently from modulator 224, at least by the different delay times Ti; ¶ 78);
wherein the probe light phrase modulator and the pumping light phase modulator are further configured to create a time difference between  the first phase code pattern created by the probe light phase modulator and the second phase code pattern created by the pumping light phase modulator without using a delay fiber (¶ 75-78, 83; the delay is generated in delay module(s) 222 and/or 226 or independently from the delay modules as explained in ¶ 12 with respect to the generation of a second random signal by delaying the generic signal by a time delay T2 for ex.), thereby adjusting a correlation peak position of the pumping light and the probe light on the sensing fiber (¶ 16, 84-88).  

As to claims 2-5, Zadok teaches the optical fiber BOCDA sensor of claim 1, wherein the optical fiber BOCDA sensor is configured to adjust the first and second phase code patterns to be identical to each other but have only the time difference; (Claim 3) wherein the optical fiber BOCDA sensor adjusts the time difference of the first and second phase code patterns respectively created in the probe light phase modulator and the pumping light phase modulator so that the correlation peak position corresponds to a position of the sensing fiber on which measurement is to be performed (¶ 75-76, 82-90 for ex.); (Claim 4) wherein the optical fiber BOCDA sensor adjusts bit widths of the first and second phase code patterns respectively created in the probe light phase modulator and the pumping light phase modulator according to a length of a section of a position on the sensing fiber on which measurement is to be performed (¶ 55-58 for ex.); (Claim 5) wherein the optical fiber BOCDA sensor performs control to subtract a Brillouin spectrum obtained using a phase code pattern in which a bit width of a correlation peak position has a second size smaller than a predetermined first size from a Brillouin spectrum obtained using a phase code pattern in which a bit width of a correlation peak position has the first size (¶ 58, 75-76 for ex.).  

As to amended claims 6-11, Zadok teaches the optical fiber BOCDA sensor of claim 1, wherein the optical fiber BOCDA sensor comprises: a light source (202); an optical fiber coupler dividing light traveling from the light source through an optical fiber into lights traveling to the probe light optical fiber line and the pumping light optical fiber line, respectively (204 dividing light from 202 towards 220 and 224); the sensing fiber having one end connected to an end of the probe light optical fiber line and the other end connected to the pumping light optical fiber line and causing amplification to Brillouin scattered light scattered to a rear of pumping light if there is a difference as large as a Brillouin frequency between frequencies of probe light and pumping light (¶ 9-10, 81); the probe light phase modulator (224) provided on the probe light optical fiber line and modulating a phase of the probe light to a predetermined phase code pattern (¶ 76-80, 83); 
a probe light electro-optic modulator provided on the probe light optical fiber line and adjusting probe light traveling from the probe light phase modulator to have frequency modulation near the Brillouin frequency of the sensing fiber (Figs. 2, 5 and ¶ 74-77; in 210/224); 
an optical fiber isolator (540) provided on the probe light optical fiber line, causing probe light traveling from the probe light electro-optic modulator to travel toward the sensing fiber, and blocking light traveling from the sensing fiber (Fig. 5 detailing Fig. 2’s electro optics); 
the pumping light phase modulator (220) provided on the pumping light optical fiber line and modulating a phase of pumping light to the second phase code pattern having the time difference from the first phase code pattern used in the probe light phase modulator (¶ 76-80, 83); an optical fiber circulator (234 for ex.) provided on the pumping light optical fiber linefirst and second phase code patterns respectively generated in the probe light phase modulator and the pumping light phase modulator (¶ 73-76 for ex.); (Claim 7) wherein the optical fiber BOCDA sensor further comprises: a probe light optical fiber amplifier provided at a front of the optical fiber isolator on the probe light optical fiber line and amplifying probe light traveling to the optical fiber isolator (¶ 86-88, 94-101); (Claim 8) wherein the optical fiber BOCDA sensor further comprises: a polarization scrambler provided between the probe light electro-optic modulator and the optical isolator on the probe light optical fiber line and removing an influence of polarization of the probe light traveling from the probe light electro-optic modulator (¶ 95); (Claim 9) wherein the optical fiber BOCDA sensor further comprises: a lock-in amplifier provided at a rear of the photo receiver and amplifying Brillouin scattered light received by the photo receiver (Fig. 5; 546 for ex.); and a pumping light electro-optic modulator (516) provided on the pumping light optical fiber line and modulating pumping light traveling from the pumping light phase modulator into a sine wave to drive the lock-in amplifier (¶ 10, 16, 94-98 for ex.); (Claim 10) wherein the optical fiber BOCDA sensor further comprises: a pumping light optical fiber amplifier (520) provided at a front of the optical fiber circulator on the pumping light optical fiber line and amplifying pumping light traveling to the optical fiber circulator (¶ 94-98); (Claim 11) wherein the controller comprises: -4-Application No.: Not Yet Assigned Filing Date: Herewitha pulse pattern generator connected to the probe light phase modulator and the pumping light phase modulator and generating and applying the first and second phase code patterns respectively used at the probe light phase modulator and the pumping light phase modulator (212/218/222/226/220/224 or 504/506/508); and an RF signal synthesizer connected to the probe light electro-optic modulator and driving the probe light electro-optic modulator by generating an electric signal near the Brillouin frequency of the sensing fiber (¶ 38, 56, 65-66; probe beam light is modulated around or above 1GHz, i.e. a RF frequency which necessitates an RF generator).  


Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zadok.
As to amended claim 12, Zadok teaches the optical fiber BOCDA sensor of claim 9,
Zadok does not teach expressly wherein the controller is connected to the pumping light electro-optic modulator and the lock-in amplifier and further configured to control the pumping light at regular time intervals.
However, the Examiner takes Official Notice that mechanical, electrical or optical choppers, are widely used in conjunction with a lock-in amplifier to increase the SNR ratio of the measured signals (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Zadok in view of general signal processing considerations so that the controller includes a chopping module connected to the pumping light electro-optic modulator and the lock-in amplifier and controlling light at regular time intervals, with the advantage of effectively increasing the SNR of the measured signals and optimize their results. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886